            Case 3:19-cr-03387-JLS Document 1 Filed 08/05/19 PageID.1 Page 1 of 4

~~~"                                                                                            ,"             ~-
    1                                                                                  l
                                                                                                ~ t'ft,~:>1.1 if'"""
                                                                                                ;';!




                                                                                               AUG O5 2019
                                                                                                              ~>·,lfla-.,




                                                                                                                               I I        l
                                                                                     CU::FiK   us      UIS rH,c I COURT                   .
    2                                                                           ~C)l~1;HfHr.1 DI.S rH1CT OF CAL !f-:-OH~-jir\
                                                                                                                            :._.)t:-;)!

    3
         GASE UNSEALED PEfl ORDER OF COURT
    4
                                 UNITED STATES DISTRICT COURT
    5
                               SOUTHERN DISTRICT OF CALIFORNIA
    6
    7
         UNITED STATES OF AMERICA,                               Case No.:       '19MJ 32 69
    8                                Plaintiff,                  COMPLAINT FOR VIOLATION OF:
                         V.
    9                                                            18 U.S.C. § 922(g)(l) - Felon in
   10   JOE ANTHONY MARTINO,                                     Possession of Firearm
   11                              Defendant.
   12
              The undersigned complainant being duly sworn states:
   13
   14
                                                  COUNT ONE
              On or about July 3, 2019, within the Southern District of California, defendant Joe
   15
        Anthony MARTINO, knowing his status as a convicted felon, that is, a person having been
   16
        previously convicted of a crime punishable by imprisonment for a term exceeding one year,
   17
        did knowingly possess a firearm that traveled in and affected interstate commerce, to wit: a
   18
        Heckler & Koch, model HK-91, .308 caliber rifle bearing serial number SN A0l 7285; in
   19
   20 violation of Title 18, United States Code, Section 922(g)(l ).
   21
             The complainant states that this complaint is bas~d on the attached Statement of Facts

   22 11 incorporated herein by reference.                                                                           I




   23                                                     Nit::holas Ki'ndler
   24                                                     Special Agent, A TF

   25
   26
   27
   28                                                     HON. MITCHELL ·l'J. DEMBIN
                                                          UNITED STATES MAGISTRATE JUDGE
                                                    ....,.j.Lh    ,,,/1   \
                                                    --,1 \ 1'-,·. ;,<-·-
         Case 3:19-cr-03387-JLS Document 1 Filed 08/05/19 PageID.2 Page 2 of 4



                              PROBABLE CAUSE STATEMENT
 1
 2         On or about June 21, 2019, San Diego Sheriff's Office ("SDSO"), Lakeside
 3 Substation Deputies responded to a radio call to investigate an assault with a deadly weapon
 4 that occurred on or about April 18, 2019, at 11754 Moreno Avenue, Lakeside, CA 92040.
 5 One of the victims, K.R., stated that Joseph MARTINO ("MARTINO") held her, J.W., and
 6 C.P hostage with a firearm. MARTINO pointed the firearm at each of the victims, as well
 7 as discharged two rounds in K.R. 's direction in order to inflict additional fear. While being
 8 held hostage, K.R. was able to escape from MARTINO's residence and seek help. C.P. left
 9 later that day after telling MARTINO she was leaving and that ifhe was going to shoot her,
10 he would have to shoot her in the back. The victims stated that fear of revenge from
11   MARTINO was one of the reasons for not immediately reporting the incident to police.
12         On or about July 3, 2019, SDSO deputies and detectives from the Special
13 Enforcement Detail ("SED") and Crime Suppression Team ("CST") executed a search
14 warrant at MARTINO's residence, 11754 Moreno Avenue, Lakeside, CA 92040. While
15 executing the search warrant, deputies recovered a Heckler & Koch, model HK-91, .308
16 caliber rifle bearing serial number SN AO 17285 located in the attic of the residence, as well
17 as two AR-15 receivers located in the living room. Additionally, they located approximately
18 3,500 rounds of assorted ammunition throughout the residence and detached garage, along
19 with a ballistic vest.
20         While investigating the incident further, SDSO detectives contacted MARTINO's
21   step-brother, N.Z. During telephonic and in-person interviews, N.Z. stated that MARTINO
22 lives alone at the home their father owns at 11754 Moreno Avenue, Lakeside, CA 92040,
23   and that their father has not lived in the home for years. N.Z. also stated that MARTINO
24 knows he is not supposed to possess fireanns, but does carry firearms on his person and
25 keeps firearms at the home. N.Z. recounted a recent interaction with MARTINO at the home
26 while N.Z. was fixing a window. N.Z. stated that he heard the distinct sound of a rifle bolt
2 7 sliding forward into the closed position, which he recognized from his 17 years as a Green
28 Beret in the U.S. Army. N.Z. was able to identify himself to MARTINO immediately upon
                                                  2
          Case 3:19-cr-03387-JLS Document 1 Filed 08/05/19 PageID.3 Page 3 of 4




 I II hearing the sound and stated MARTINO said he was scared, as he did not know who was
 2 II at the home. In addition, N.Z. stated that he recently witnessed MARTINO with a pistol in
 3 11 a holster at the residence.
 4         Records checks on MARTINO revealed the following relevant criminal history:
 5
 6
         CONVICTION             COURT OF                CHARGE                  TERM OF
            DATE               CONVICTION                                    IMPRISONMENT
 7                                               VC23153(a)- DUI
                               CASO-San
 8      04/01/1998                               Causing Bodily Injury       3 years' probation
                               Diego
                                                 (Felony)
 9                                               PC1203l(a)(l)-
10                             CASO-San          Carrying Loaded
        04/01/1998                                                           3 years' probation
                               Diego             Fireann: Public Place
11                                               (Misdemeanor)
12                                               18 u.s.c. 922 (g)(l )-
                               United States     Felon in Possession of a    3 7 months' prison
13      08/03/2000
                               District Court    Firearm                     (concurrent)
14                                               (Felony)
                                                 HSI 1377(a)- Possession
15                             CASO- San
        08/03/2000                               of a Controlled             2 years' prison
                               Diego
16                                               Substance (Felony)
                                                 HS l l 550(a)- Use/ Under
17                             CASO- San         the Influence of a
        08/03/2000                                                           2 years' prison
18                             Diego             Controlled Substance
                                                 (Misdemeanor)
19                                               VC23 l 53(a)- DUI
                               CASO- San                                     3 7 months' prison
20      08/03/2000                               Causing Bodily Injury
                               Diego                                         (concurrent)
                                                 (Felony)
21                                               21 u.s.c. 841-
                               United States                                 60 months' prison,
22                             District Court,   Possession With Intent      48 months'
         12/02/2009
                               District of       to Distribute               probation
23
                               Kansas
24                                               PC245( a)(1 )- Assault
                               CASD- San
        02/18/2010                               With a Deadly Weapon:       3 years' prison
25                             Diego
                                                 GBI Likely
26
27
28
                                                   3
         Case 3:19-cr-03387-JLS Document 1 Filed 08/05/19 PageID.4 Page 4 of 4




 1 II      The firearm was seized and inspected. Preliminary checks revealed that the firearm
 2 II was not manufactured in California. Therefore, the firearm traveled in, and/or affected
 3 II interstate commerce to arrive in the state of California.
 4                                   REQUEST FOR SEALING
 5         It is further respectfully requested that this Court issue an Order sealing, until further
 6 II order of this Court, all papers submitted in support of this complaint, including the probable
 7 II cause statement and arrest warrant. Sealing is necessary because premature disclosure of
 8 11 the contents of this probable cause statement and related documents may cause the
 9 11 defendant to flee, may cause destruction of evidence, or otherwise have a negative impact
10 II on this continuing investigation.
11
12

13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                    4
